



Exhibit 10.11(d)


NON-EMPLOYEE DIRECTOR AWARD AGREEMENT OF TIME-LAPSE
RESTRICTED STOCK UNITS
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN




This Award Agreement of Time-Lapse Restricted Stock Units (“Award Agreement”) is
dated as of _________, by and between Atmos Energy Corporation, a Texas and
Virginia corporation (the "Company"), and you ("Grantee"), pursuant to the
Company's 1998 Long-Term Incentive Plan (the "Plan"). Capitalized terms that are
used, but not defined, in this Award Agreement have the meanings set forth in
the Plan.


1.    Grant and Description of Award.


Pursuant to authorization by the Human Resources Committee of the Board (the
"Committee”), which has been designated by the Board to administer the Plan, the
Company hereby grants to the Grantee time-lapse restricted stock units (“Units”)
under the Plan, for no consideration from the Grantee, with the restrictions set
forth below.


[date of grant and number of Units awarded]


Each such Unit will be a notional share of common stock of the Company (“Common
Stock”), with the value of each Unit being equal to the Fair Market Value of a
share of Common Stock at any time. No physical certificates representing the
number of Units awarded will be issued to the Grantee, but an account will be
established and maintained for the Grantee, in which each grant of Units to the
Grantee will be recorded. During the time of the restriction period provided for
in Section 2 below, the Grantee will not have any of the rights of a shareholder
of the Company with respect to the Units, except with respect to the payment of
cash dividend equivalents during such period, as provided for in Section 6
below.


2.    Restrictions on Alienation of Units.


The Units may not be sold, transferred, pledged, assigned, or otherwise
alienated in any manner, whether voluntarily, by operation of law, or otherwise,
until the restrictions on the Units are removed and the Units are delivered to
the Grantee in the form of shares of Common Stock in the manner described below
in Section 8.


3.    Vesting of Units.


The Grantee will be vested in the Units on the one year anniversary of the date
of the grant. However, the Grantee will not be entitled to the removal of the
restrictions on such Units provided for in Section 2 above or to a distribution
of shares of Common Stock represented by the number of Units until the time
provided for in Section 8 below.


4.
Forfeiture of Units.



If the Grantee is not otherwise vested as provided in Section 3 above, all Units
granted will be forfeited if the Grantee has a voluntary or involuntary
Termination of Service for any reason other than as described below in Section
5. Each Grantee, by his or her acceptance of the Units, agrees to execute any
documents requested by the Company in connection with such forfeiture. Such
provisions with respect to forfeited Units will be specifically performable by
the Company in a court of equity or law. Upon any forfeiture, all rights of the
Grantee with respect to the forfeited Units will cease and terminate, without
any further obligation on the part of the Company.


5.
Removal of Restrictions.



At the time and on the date of the Grantee's death, Termination of Service due
to Total and Permanent Disability, or Termination of Service for any reason
following a Change in Control, all Units will be vested and all other
restrictions placed on the Units will be removed. The Grantee, or his or her
legal representatives, beneficiaries or heirs will then





--------------------------------------------------------------------------------





be entitled to a distribution, as provided in Section 8 below, of shares of
Common Stock equal in number to the number of Units set forth in Section 1
above.


6.
Payment of Cash Dividend Equivalents.



Cash dividend equivalents will be paid on the Stock Units to the Grantee by the
Company in an amount equal to the cash dividends actually paid each calendar
quarter on the Company’s issued and outstanding shares of Common Stock. Such
cash dividend equivalents will be paid at the same time such cash dividends are
actually paid to the Company’s shareholders and will cease as of the
Distribution Date (as defined in Section 8 below).


7.
Adjustment Upon Changes in Stock.



If there is any change in the number of shares of Common Stock outstanding
resulting from subdivision, combination, or reclassification of shares, or
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split or other change in the corporate structure, an appropriate
adjustment in the number of Units with respect to which restrictions have not
lapsed will be made by the Committee. Depending upon the change in corporate
structure, the Committee will issue additional Units or substitute Units to the
Grantee for his or her account, which will have the same restrictions, terms and
conditions as the original Units. Any such adjustment will be in accordance with
the applicable provisions of Section 14 and/or Section 15 of the Plan.


8.
Distribution of Common Stock or Cash.



As soon as administratively possible, as determined solely by the Company,
following the earlier of the date of the occurrence of a termination event
described in Section 5 above or the date which is one (1) year from the date of
grant of the Units (such date being referred to as the “Distribution Date”), but
in no event later than 90 days following the Distribution Date, the Grantee will
receive a distribution, as provided herein, of shares of Common Stock equal in
number to the number of Units set forth in Section 1 above. Upon a distribution
of shares of Common Stock as provided herein, the Company will cause the Common
Stock then being distributed to be registered in the Grantee’s name, but will
not issue certificates for the Common Stock unless the Grantee requests delivery
of the certificates for the Common Stock, in writing in accordance with the
procedures established by the Company. The Company will deliver certificates to
the Grantee as soon as administratively practicable following the Company’s
receipt of a written request from the Grantee for delivery of the certificates.
From and after the date of receipt of such distribution, the Grantee or the
Grantee's legal representatives, beneficiaries or heirs, as the case may be,
will have full rights of transfer or resale with respect to such shares subject
to applicable state and federal regulations.




9.
Modification.



This Award Agreement may be changed or modified without the Grantee's consent or
signature, if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code and any regulations or other
guidance issued thereunder, or otherwise to comply with any law.




Grantee acknowledges that as of the grant date, this Award Agreement and the
Plan set forth the entire understanding between Grantee and the Company
regarding the acquisition of the Units granted under the Plan and supersede all
prior oral and written agreements on this subject. By Grantee’s electronic
acceptance and the signature of the Company’s representative below, Grantee and
the Company agree that the Units are granted under and governed by this Award
Agreement and the Plan. Grantee has reviewed and fully understands all
provisions of this Award Agreement and the Plan in their entirety.















--------------------------------------------------------------------------------





ATMOS ENERGY CORPORATION



By:                    
    Kevin Akers
President and
Chief Executive Officer







